Citation Nr: 0809980	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-40 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to retroactive disability compensation in an 
amount equal to the 100 percent rate, in effect in June 2004, 
for the period from February 1, 1995, to November 30, 2003.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to June 
1966.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which notified the veteran of an 
award of a rating of total disability due to individual 
unemployability (TDIU) and of his monthly payments, which 
were effective from February 1, 1995.


FINDINGS OF FACT

1. In a June 2004 rating decision and letter, the RO granted 
a TDIU rating and notified the veteran of the retroactive 
award and of his monthly compensation payments that were 
effective beginning February 1, 1995.

2. The veteran's award of retroactive disability compensation 
was in accordance with specific rates of entitlement provided 
by statute, and which are beyond VA's authority to 
arbitrarily revise.


CONCLUSION OF LAW

From February 1, 1995, to November 30, 2003, the veteran is 
not entitled to payment of disability compensation at the 100 
percent rate that was in effect in June 2004.  38 U.S.C.A. §§ 
101, 1110, 1114(j), 5111 (West 2002); 38 C.F.R. §§ 3.4, 3.21, 
3.31 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).  

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the present case, the facts are not in dispute.  As 
discussed below, resolution of the veteran's appeal is wholly 
dependent on interpretation of the relevant VA statutes and 
regulations.  Thus, as no reasonable possibility exists that 
any further factual development would assist in 
substantiating the claim, should any deficiencies of VCAA 
notice or assistance exist, they are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  
Moreover, because the claim is being denied as a matter of 
law, no further development under the VCAA is warranted.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(deficiency of VCAA notice is not prejudicial when a benefit 
could not be awarded as a matter of law); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law); 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).

II. Analysis

In March 2003, the Board remanded the veteran's claim of 
entitlement to a TDIU rating to the RO for extraschedular 
consideration.  Subsequently, the RO granted a TDIU rating in 
a June 2004 rating decision, assigning an effective date of 
January 17, 1995.  In a June 2004 letter, the RO informed the 
veteran of the retroactive award and of his monthly 
compensation payments that were effective beginning February 
1, 1995.  The veteran's award of retroactive disability 
compensation was reflected in monthly amounts, which were 
increased annually on various dates as prescribed by law.

The veteran, through his attorney, has appealed the award of 
his retroactive monthly compensation with regard to the 
amount of the benefits as calculated under 38 U.S.C.A. § 
1114(j).  The veteran's attorney argues that the amount of 
monthly compensation the veteran was being paid was 
incorrect.  He notes that 38 U.S.C.A. § 1114(j) (West 2002) 
provided for a specific monthly compensation amount, 
beginning December 1, 2003.  The attorney asserts that the 
"plain language" of the statute contemplates that the amount 
of compensation, which is to be paid to the veteran, is to be 
calculated "only if and while" the disability is rated as 
total.  He asserts that the veteran was not rated as totally 
disabled until June 2004.  Thus, in applying the statute to 
the facts of this case, he alleges that the statute provides 
for compensation at the then-current 100 percent rate in 
effect in June 2004, for each month from February 1, 1995, 
the date of the veteran's first total disability payment, as 
opposed to the increasing increments of monthly compensation 
as delineated by the RO.  The veteran's attorney did not 
supply any supporting authority for this interpretation of 
the law.

The term "compensation" means a monthly payment by the 
Secretary to a veteran for a service-connected disability.  
See 38 U.S.C.A. § 101(13) (West 2002); 38 C.F.R. § 3.4(a) 
(2007).  Disability compensation is payable to a veteran who 
is disabled as the result of a personal injury or disease, if 
the injury or disease was incurred or aggravated in the line 
of duty during qualifying military service.  See 38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.4(b).

The basic rates for monthly compensation for disabilities 
rated between 10 and 100 percent disabling are found at 38 
U.S.C.A. §§ 1114(a)-(j).  These rates are updated annually, 
generally as a direct result of congressional action, and VA 
is required to publish these annual updates.  See 38 C.F.R. § 
3.21 (2007) (providing that rates of compensation, dependency 
and indemnity compensation for surviving spouses and 
children, and section 306 and old-law disability and death 
pension, are published in tabular form in appendix B of the 
Veterans Benefits Administration Manual M21-1 and are to be 
given the same force and effect as if published in the 
regulations).

For example, the most recent change to the monthly 
compensation amount was enacted with the passage of the 
Veterans' Compensation Cost-of-Living Adjustment Act of 2007 
(Act), Pub. L. No. 110-111 (HR 1284) (Nov. 5, 2007).  The Act 
increased the rates of disability of compensation for 
veterans, as well as other forms of compensation, effective 
as of December 1, 2007.  Section 2 of the Act provided for an 
increase in the dollar amounts under 38 U.S.C.A. § 1114.

For the purpose of this appeal, this same procedure has been 
in effect from at least August 1994 until the present.  That 
is, each year, Congress mandates the monthly amounts that VA 
will pay to a disabled veteran depending on the level of 
disability, as well as the date the new amount goes into 
effect.  These changes are reflected at 38 U.S.C.A. §§ 
1114(a)-(j).  The Secretary has discretion as to neither the 
amount to be paid, nor the date any increase in payments 
becomes effective.

In this case, the RO granted a TDIU rating, effective January 
17, 1995.  VA regulations require that any payment for 
disability compensation, based on an original award, begin on 
the first day of the calendar month following the month in 
which the award became effective.  See 38 U.S.C.A. § 5111(a) 
(West 2002); 38 C.F.R. § 3.31 (2007).  The veteran's 
disability compensation was determined to be payable from 
February 1, 1995, at the rate established by Congress at that 
time for a 100 percent rating under 38 U.S.C.A. § 1114(j).  
The June 2004 RO letter informed the veteran of the specific 
dates of increases due to COLA and the new monthly amounts 
payable for the period from February 1, 1995 to December 1, 
2003, when the then current monthly amount became effective.  

As noted above, Congress establishes the monthly amount of 
disability compensation, and VA publishes the amount on an 
annual basis.  VA has no discretion to alter the amount paid 
or the effective date of that amount.  The veteran's 
entitlement to specific amounts of monthly disability 
compensation is as established in the June 2004 letter, 
wherein the RO notified the veteran that he would be paid the 
amounts based on being rated 100 percent disabled as 
specified by the versions of 38 U.S.C.A. § 1114(j) in effect 
each year.  The first date of entitlement to the monthly 
payment in effect as of June 2004 is from December 1, 2003.  
Accordingly, there is no legal basis to grant the veteran's 
current claim and pay the monthly amount in effect in June 
2004 from February 1, 1995, as he requests.  The veteran has 
been paid at the 100 percent rate "if and while the 
disability is rated as total" from February 1, 1995 as 
required by regulation.

The veteran, through his attorney, does not argue that his 
monthly compensation amounts, as specified by the versions of 
38 U.S.C.A. § 1114(j), were incorrectly added or that the 
dates of payment are incorrect.  Rather, he argues that the 
plain language of 38 U.S.C.A. § 1114(j) requires that the 
veteran be paid from February 1, 1995, at the dollar amount 
written into the version of the statute in effect at the time 
of the RO's June 2004 decision to grant the TDIU rating.

This argument is devoid of merit and has no basis in statute 
or established case law.  The Board notes that the veteran's 
attorney previously advocated a similar position in a case 
where retroactive special monthly compensation benefits were 
awarded on the basis of clear and unmistakable error.  This 
argument was specifically considered and completely rejected 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), which held that such an argument "would 
be tantamount to reading the statute's incorporation of an 
explicit dollar amount as a waiver of sovereign immunity and 
as an expression of a willingness to compensate veterans 
disadvantaged by a [clear and unmistakable error] in real, 
rather than nominal, dollars.  This argument fails because § 
1114 does not address the issue of retroactive payments, much 
less provide a clear, explicit waiver of the government's 
sovereign immunity from interest payments accruing to 
retroactive payments."  Sandstrom v. Principi, 358 F.3d 
1376, 1380 (Fed. Cir. 2004).

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran's attorney, in Sandstrom, argued that VA had 
erroneously calculated the rate of the veteran's retroactive 
benefits during the time period in question (from 1969 to 
1996) by applying the monthly rate in effect for 1969, then 
increasing the monthly amount due by the amount authorized by 
statute during that time period.  He asserted that the amount 
should have been calculated according to the 1996 rate, so 
that the 1996 correction would have had the "same effect," 
pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as 
if the decision had been made in 1969.  The Federal Circuit 
rejected these arguments and held that VA's decision to pay 
in nominal dollars was legally correct.  The Board finds that 
the instant case falls squarely within the Federal Circuit's 
holding in Sandstrom.  The veteran's attorney, who also 
advocated this position before the Federal Circuit in 
Sandstrom, has not argued otherwise.

The veteran, through his attorney, argues for a benefit that 
is not permitted by law.  The veteran's attorney has cited no 
authority to support his contentions other than his own 
interpretation of the statute.  There is no legal merit to 
his argument and the veteran's claim must, consequently, be 
denied.  See Sabonis.  

The Board observes that it is bound by the laws enacted by 
Congress, VA regulations, the instructions of the VA 
Secretary, and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 2002).  In this 
case, it is evident that the law enacted by Congress provides 
no basis to award the veteran the benefit he seeks.  Thus, 
the appeal is denied.


ORDER

Retroactive disability compensation in an amount equal to the 
100 percent rate, in effect in June 2004, for the period from 
February 1, 1995, to November 30, 2003, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


